        Case 1:18-cv-01425-RCL Document 8 Filed 12/17/18 Page 1 of 14


                                                                      APPEAL,CLOSED,JURY,TYPE−E
                                    U.S. District Court
                         District of Columbia (Washington, DC)
                   CIVIL DOCKET FOR CASE #: 1:18−cv−01425−RCL

STRIKE 3 HOLDINGS, LLC v. DOE                                  Date Filed: 06/15/2018
Assigned to: Judge Royce C. Lamberth                           Date Terminated: 11/16/2018
Demand: $150,000                                               Jury Demand: Plaintiff
Cause: 17:101 Copyright Infringement                           Nature of Suit: 820 Copyright
                                                               Jurisdiction: Federal Question
Plaintiff
STRIKE 3 HOLDINGS, LLC                          represented by Jessica Haire
                                                               FOX ROTHSCHILD LLP
                                                               1030 15th Street, NW
                                                               Suite 380 East
                                                               Washington, DC 20005
                                                               (202) 461−3109
                                                               Fax: (202) 461−3102
                                                               Email: jhaire@foxrothschild.com
                                                               ATTORNEY TO BE NOTICED


V.
Defendant
JOHN DOE
subscriber assigned IP address
73.180.154.14


 Date Filed    # Page Docket Text
 06/15/2018    1         COMPLAINT against JOHN DOE with Jury Demand ( Filing fee $ 400 receipt
                         number 0090−5538104) filed by STRIKE 3 HOLDINGS, LLC. (Attachments: #
                         1 Exhibit A, # 2 Civil Cover Sheet)(Haire, Jessica) (Entered: 06/15/2018)
 06/15/2018    2         LCvR 7.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                         Financial Interests by STRIKE 3 HOLDINGS, LLC (Haire, Jessica) (Entered:
                         06/15/2018)
 06/15/2018              Case Assigned to Judge Royce C. Lamberth. (zmd) (Entered: 06/18/2018)
 08/28/2018    3         MOTION for Discovery Prior to Rule 26(f) Conference by STRIKE 3
                         HOLDINGS, LLC (Attachments: # 1 Affidavit Lansky, # 2 Affidavit Fieser, # 3
                         Affidavit Pasquale, # 4 Affidavit Stalzer, # 5 Memorandum in Support, # 6 Text
                         of Proposed Order)(Haire, Jessica) (Entered: 08/28/2018)
 09/13/2018    4         MOTION for Extension of Time to to Effectuate Service by STRIKE 3
                         HOLDINGS, LLC (Attachments: # 1 Text of Proposed Order)(Haire, Jessica)
                         (Entered: 09/13/2018)


                                                                                                          1
      Case 1:18-cv-01425-RCL Document 8 Filed 12/17/18 Page 2 of 14



11/16/2018   5    5 MEMORANDUM OPINION. Signed by Judge Royce C. Lamberth on
                    11/16/2018. (lcrcl3) (Entered: 11/16/2018)
11/16/2018   6   14 ORDER denying 3 Motion for Discovery, denying as moot 4 Motion for
                    Extension of Time, and dismissing the case without prejudice. Signed by Judge
                    Royce C. Lamberth on 11/16/2018. (lcrcl3) (Entered: 11/16/2018)
12/14/2018   7    3 NOTICE OF APPEAL TO DC CIRCUIT COURT as to 6 Order on Motion for
                    Discovery, Order on Motion for Extension of Time to, 5 Memorandum &
                    Opinion by STRIKE 3 HOLDINGS, LLC. Filing fee $ 505, receipt number
                    0090−5841385. Fee Status: Fee Paid. Parties have been notified. (Haire, Jessica)
                    (Entered: 12/14/2018)




                                                                                                       2
         Case
         Case1:18-cv-01425-RCL
              1:18-cv-01425-RCL Document
                                Document87 Filed
                                           Filed12/17/18
                                                 12/14/18 Page
                                                          Page31of
                                                                 of14
                                                                    2



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 1:18-cv-01425-RCL
                                                )
v.                                              )
                                                )
JOHN DOE subscriber assigned IP address         )
73.180.154.14,                                  )
                                                )
       Defendant.                               )
                                                )


                                    NOTICE OF APPEAL

       Notice is hereby given this 14th day of December, 2018 that Plaintiff, Strike 3 Holdings,

LLC, appeals to the United States Court of Appeals for the District of Columbia Circuit from the

Order Denying Plaintiff’s Motion for Discovery Prior to Rule 26(f) Conference, Denying as Moot

Plaintiff’s Motion for Extension of Time to Effectuate Service, and Dismissing Plaintiff’s Case

Without Prejudice which this Court entered on the 16th day of November, 2018 (ECF Doc. No. 6)

(“Order”), and the Memorandum Opinion entered on the 16th day of November, 2018 (ECF Doc.

No. 5) which gives rise to the Court’s Order.


Dated: 12/14/2018




                                                1

                                                                                                   3
         Case
         Case1:18-cv-01425-RCL
              1:18-cv-01425-RCL Document
                                Document87 Filed
                                           Filed12/17/18
                                                 12/14/18 Page
                                                          Page42of
                                                                 of14
                                                                    2



                                                    Respectfully submitted,

                                                    By: /s/ Jessica Haire
                                                    Jessica Haire, Esq.
                                                    jhaire@foxrothschild.com
                                                    Bar No. 1011695
                                                    Fox Rothschild LLP
                                                    1030 15th Street, NW
                                                    Suite 380 East
                                                    Washington, DC 20005
                                                    Tel.: (202) 461-3100
                                                    Fax: (202) 461-3102
                                                    www.foxrothschild.com


                                CERTIFICATE OF SERVICE

        I hereby certify that on December 14, 2018, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. However, since Defendant is unrepresented, and
since I still do not know Defendant’s identity, I was unable to serve Defendant with a copy of
this Notice of Appeal.




                                                2

                                                                                                    4
Case
Case1:18-cv-01425-RCL
     1:18-cv-01425-RCL Document
                       Document85 Filed
                                  Filed12/17/18
                                        11/16/18 Page
                                                 Page51of
                                                        of14
                                                           9




                                                               5
Case
Case1:18-cv-01425-RCL
     1:18-cv-01425-RCL Document
                       Document85 Filed
                                  Filed12/17/18
                                        11/16/18 Page
                                                 Page62of
                                                        of14
                                                           9




                                                               6
Case
Case1:18-cv-01425-RCL
     1:18-cv-01425-RCL Document
                       Document85 Filed
                                  Filed12/17/18
                                        11/16/18 Page
                                                 Page73of
                                                        of14
                                                           9




                                                               7
Case
Case1:18-cv-01425-RCL
     1:18-cv-01425-RCL Document
                       Document85 Filed
                                  Filed12/17/18
                                        11/16/18 Page
                                                 Page84of
                                                        of14
                                                           9




                                                               8
Case
Case1:18-cv-01425-RCL
     1:18-cv-01425-RCL Document
                       Document85 Filed
                                  Filed12/17/18
                                        11/16/18 Page
                                                 Page95of
                                                        of14
                                                           9




                                                               9
Case
 Case1:18-cv-01425-RCL
      1:18-cv-01425-RCL Document
                         Document85 Filed
                                     Filed12/17/18
                                           11/16/18 Page
                                                     Page10
                                                          6 of 9
                                                               14




                                                                    10
Case
 Case1:18-cv-01425-RCL
      1:18-cv-01425-RCL Document
                         Document85 Filed
                                     Filed12/17/18
                                           11/16/18 Page
                                                     Page11
                                                          7 of 9
                                                               14




                                                                    11
Case
 Case1:18-cv-01425-RCL
      1:18-cv-01425-RCL Document
                         Document85 Filed
                                     Filed12/17/18
                                           11/16/18 Page
                                                     Page12
                                                          8 of 9
                                                               14




                                                                    12
Case
 Case1:18-cv-01425-RCL
      1:18-cv-01425-RCL Document
                         Document85 Filed
                                     Filed12/17/18
                                           11/16/18 Page
                                                     Page13
                                                          9 of 9
                                                               14




                                                                    13
Case
 Case1:18-cv-01425-RCL
      1:18-cv-01425-RCL Document
                         Document86 Filed
                                     Filed12/17/18
                                           11/16/18 Page
                                                     Page14
                                                          1 of 1
                                                               14




                                                                    14
